Title: Farm Reports, 16–22 April 1797
From: Anderson, James
To: Washington, George



[16–22 April 1797]


               A Meteoroligical Account of the Weather kept at Mount Vernon
               
                  1797 April
                  
                  
                  
               
               
                  16 in the Morning
                  54 S.E. & Rainy
                  56 S.E. & rain
                  54 S.E. & rain
               
               
                  17
                  56 S.E. & clear
                  60 S.E. clear
                  57 S.E. & rainy
               
               
                  18
                  51 N.W. cloudy
                  53 N.W. cloudy
                  51 N.W. clear
               
               
                  19
                  45 N.W. cloudy
                  47 N.W. clear
                  45 N.W. cloudy
               
               
                  20
                  46 N.W. cloudy
                  48 N.W. clear
                  48 N.W. clear
               
               
                  21
                  54 N.W. clear
                  56 W. clear
                  56 S. clear
               
               
                  22
                  56 S. clear
                  59 S. clear
                  57 S. rain
               
            

               
                  Dr.
                  Mansion house for the Work of 8 hands Amot. ⅌ Week
                  48 days
               
              
                  Cr.
                  Waggon hauling 2 & plank 1 day & ⟨pea⟩ Brush 1 day
                   4
               
               
                  
                      do hauling Oats 1 & Hay 1 day
                   2
               
               
                  
                  3 Horse Cart hauling Wood 4 & plank 1, & at Town after Smiths Tools &ca 1 day
                   6
               
               
                  
                  2 Horse Cart hauling Wood
                   1
               
               
                  
                  Picking up Stones 4 Heaping dung 4 Curing fish 4 days
                  12
               
              
                  
                  Anthony Attending the Stone Mason
                   6
               
               
                  
                  cuting of Wood
                   6
               
               
                  
                  Loading Hay, & Manure
                   3
               
               
                  
                  Joe Curing of Fish
                   2
               
               
                  
                  Hauling the Seine
                   6
               
               
                  
                  
                  48
               
               
                  Dr.
                  Ditchers for the Work of 4 Men Amounting to ⅌ W.
                  24
               
               
                  Cr.
                  By Hauling the Seine 12 cuting wood 4 & fencing 2
                  18
               
               
                  
                     Sick Boson
                   6
               
               
                  
                  
                  24
               
            
Stock 1 Stud Horse 3 Stud Jacks 3 Young do, 7 Horses, 9 Working & 16 unbroke Mules, 10 Asses, 16 Cows & 3 Calves—12 Sheep 4 Lambs decreased one Wedder killed.


               
                  Dr.
                  River Farm for the work of 27 hands Amounting ⅌ Week
                  162
               
               
                  Cr.
                  By ploughing & planting of Corn
                   64
               
               
                  
                   "  Hauling Corn to Mill 1 & Hauling Hay from Doguerun 1 day
                    2
               
               
                  
                   "  Hauling Rails 3, Cuting, mauling & Hewing Rails 14 days
                   17
               
               
                  
                   "  Marking, Casterating of Calves, Pigs, & Lambs
                    2
               
               
                  
                   "  Heaping of Manure
                   24
               
               
                  
                   "  Agnes gone to Doctor & attending to the Stock
                    2
               
               
                  
                   "  Attending to Stock 6 & Easter Holydays 27 days
                   33
               
               
                  
                   "  Fishing 12 & Peter in the Garden 6 days
                   18
               
               
                  
                  
                  162
               
            
Stock 12 Horses, & 12 Mules 83 Cattle & 14 Calves 195 Sheep and 82 Lambs. Decreased 1 Sheep Missing Increased 7 Lambs—of the Lambs there are 44 Ews & 38 Lambs, Marked & Casterated.

               
                  Corn
                  Sent to Mill
                  25½
               
               
                  do
                  fed to Stock
                  20
               
               
                  
                  
                  45½
               
               
                  Oats sent to Mansion
                    37 Bu.
               
            

               
                  Dr.
                  Mudy hole for the Work of 13 hands Amot. ⅌ Week
                  78
               
               
                  Cr.
                  By Carting Rails 4 And at Mill 1 day
                   5
               
               
                  
                   "  Ploughing 20, Planting, & covering Corn 6 days
                  26
               
               
                  
                   "  Repairing the Mill Race
                   8
               
               
                  
                   "  fencing 4, Hauling the Seine 6 days
                  10
               
               
                  
                   "  Easter Holy days 13 & Decreased Nathan in the House 6
                  19
               
               
                  
                     Sick, Amie, & Letty in Child bed each 5 days
                  10
               
               
                  
                  
                  78
               
            
Stock 7 Horses & 4 Mules, 33 Cattle & 3 Calves 49 Sheep & 19 Lambs.

               
                  Corn
                  Sent to Mill
                  8½
               
               
                  do
                  fed to Stock
                  4
               
               
                   planted
                  2
               
               
                  
                  
                  14½
               
            

               
                  Dr.
                  Doguerun for the Work of 16 hands Amot. ⅌ Week
                  96 days
               
               
                  Cr.
                  By Easter Holy days 16 & ploughing 18 days
                  34
               
               
                  
                   "  Working on the Mill Race 8, Planting Corn 14 days
                  22
               
               
                  
                   "  Mending of the outline Post & Rail fence
                   1
               
               
                  
                   "  Hauling Seine 5 & cleaning the Meadow 6 days
                  11
               
               
                  
                   "  Puting up Post & Rail fences
                   4
               
               
                  
                   "  Hoeing round the Stumps in new Ground
                   6
               
               
                  
                   "  Shelling Corn 1 & Carting Wood, & Manure 5 days
                   6
               
               
               
                  
                     Sick, Sall twine 3, & Sarah with Sore fingers 4 days
                   7
               
               
                  
                     Sillar Attending her Sick Children
                   5
               
               
                  
                  
                  96
               
            
Stock 4 Horses 1 Colt & 9 Mules, one Mule Colt 67 Cattle & 7 Calves 134 Sheep & 41 Lambs Increase 1 Horse & one Mule Colt & 1 Calf Decreased 1 Sheep found dead.

               
                  Corn
                  Sent to mill
                  12 Bushels
               
               
                  do
                  fed to Stock
                   7½ do
               
               
                  
                  
                  19½ Bu.
               
            

               
                  Dr.
                  Union Farm for the work of 22 hands Amot. ⅌ Week
                  132
               
               
                  Cr.
                  By ploughing for Corn 32 working on the Old Mill Race 17 days
                   49
               
               
                  
                   "  Easter Holy day
                   22
               
               
                  
                   "  Planting of Corn 22, Cleaning of the Meadow 9 days
                   31
               
               
                  
                   "  Hauling Manure, & Distillery Slope
                    6
               
               
                  
                   "  Hauling of the Seine 10, & 2 Women carrying fish
                   14
               
               
                  
                   "  Sick Moses 6, & Ciss 4 days
                   10
               
               
                  
                  
                  132
               
            
Stock 15 Horses 6 Mules 65 Cattle 2 Calves 111 Sheep & 33 Lambs.

               
                  Corn
                  sent to Mill
                  20 Bu.
               
               
                  do
                  fed to Stock
                  10
               
               
                  Planted
                  7½
               
               
                  
                  
                  37½ Bushels
               
            

               
                  Dr.
                  Carpenters for the Work of 6 Men Amot. ⅌ Week
                  36 days
               
               
                  Cr.
                  By Hewing Timber for the Wheat Machine
                   8
               
               
                  
                   "  unloading of Plank & Stacking of do
                   7
               
               
                  
                   "  Hauling of the Seine
                   6
               
               
                  
                     Davie in the Coopers Shop &ca
                   3
               
               
                  
                   "  Isacc fixing of the two Horse Cart & ploughs
                   3
               
               
                  
                   "  Easter Holy day
                   6
               
               
                  
                     Sick, Sambo
                   3
               
               
                  
                  
                  36
               
               
                  Dr.
                  Bricklayers for the work of 2 men Amot. ⅌ Week
                  12 days
               
               
                  Cr.
                  By Hauling of the Seine
                  12
               
               
                  
                       John Neale Assisting, & Attending on the above work.
               
            

               
                  Dr. Mill
                  [Wheat]
               
               
                  To Mudy Hole
                   8.2
               
               
                   "  Doguerun
                  12. 
               
               
                   "  Union Farm
                  20. 
               
               
                   "  River Farm
                  25.2
               
               
                   "  Toll this week
                   6. 
               
               
                  
                  72. 
               
            


               
                  Contra
                  I[ndian]M[eal]
                  Flour
                  H[ominy]
                  Sh[orts]B[ran]
               
               
                  By Mudy Hole
                   8.2
                  
                  
                  
               
               
                  Doguern
                  12. 
                  
                  
                  
               
               
                  Union Farm
                  15.2
                  
                  
                  
               
               
                  River Farm
                  13.2
                  
                  
                  1 
               
               
                  Mansion house
                  19.2
                  mid. 196
                  
                  1 
               
               
                  Jas Anderson & Serts
                   1.3
                  fine 50
                  
                  
               
               
                  
                  
                  392 2 Blls
                  
                  1½
               
               
                  Fishing landing
                  2.3
                  
                  
                  
               
               
                  John Allison
                  
                  
                  
                  2 
               
               
                  Joseph Cash
                  1. 
                  
                  
                  
               
               
                  Wm Stewart
                   .2
                  
                  
                  
               
               
                  Cooper Miller & Boys
                  1.2
                  
                  
                  
               
               
                  Corn fed to Sows & pigs
                  1.2
                  
                  
                  
               
               
                  
                  78  
                  fine 442
                  med. 196
                  5½
               
            

               
                  Ship Stuff Distilled 202½ lb.
                  
               
               
                  Superfine flour as formerly 216 fine 68 Medlings
                  2
               
               
                  Off this to the house
                  1
               
               
                  
                  1
               
            

               
                  Dr.
                  Coopers for the work of 3 hands Amot. ⅌ week to
                  18
               
               
                  Cr.
                  By Making Pails for the Mansion house
                   1
               
               
                  
                   "  Making flour Barrels
                   9
               
               
                  
                   "  Hauling of the Seine
                   5
               
               
                  
                   "  Easter Holy day
                   3
               
               
                  
                  
                  18
               
               
                  Dr.
                  Miller Ben for the Work of 1 man ⅌ Week
                   6 days
               
               
                  Cr.
                  By Working on the Mill Race 1 & Holyday 1
                   2
               
               
                  
                     Sick
                   4
               
               
                  
                  
                   6
               
               
                  Dr.
                  Gardeners for the Work of 4 Men Amot. ⅌ Week to
                  24 days
               
               
                  Cr.
                  By cuting of Bean ⟨Stuks⟩
                   4
               
               
                  
                   "  clearing & planting in the Vineyard & Gardens
                  12
               
               
                  
                   "  George, & Peter working at the house each 2 days
                   4
               
               
                  
                   "  Easter Holydays
                   4
               
               
                  
                  
                  24
               
               
                  Dr.
                  Spinners Sewers & Kniters for the Work of 15 Women ⅌ week
                  90
               
               
                  Cr.
                  By Matilda spining 5 lb. Tow Yarn
                   5
               
               
                  
                  
                     
                        
                            "  Delia Spinning
                           5 lb. do
                        
                        
                            "  Annie Spinning
                           4 lb. do
                        
                        
                            "  Delphia
                           3 lb. do
                        
                        
                            "  Judith
                           3½ lb. Stocking Yarn
                        
                        
                            "  Kitty
                           1 lb. Sewing Thread
                         
                     
                  
                   5
               
               
               
                  
                   5
               
               
                  
                   5
               
               
                  
                   5
               
               
                  
                   5
               
               
                  
                   "  Betsey Davis Sewing 8 Shirts, And Alsey 8 Shirts 5 each
                  10
               
               
                  
                   "  Lame Alley Knitting one pair Stockings
                   5
               
               
                  
                   "  Lucey knitting one pair do
                   5
               
               
                  
                   "  Sall winding of Yarn
                   5
               
               
                  
                   "  Dolsey & Caroline Working in the House 5 days each
                  10
               
               
                  
                   "  Charlotte in Child bed
                   5
               
               
                  
                     Sick Doll
                   5
               
               
                  
                     Keeping of the Holydays
                  15
               
               
                  
                  
                  90
               
               
                  
                     Lame Peter Knitting 1 pair Stockings 5 days
                  
               
            

               A General view of the whole Stock on Mount Vernon
               
                  
                  Stud,
                  StudJacks,
                  Horses,
                  Asses,
                  Mules
                  Total
               
               
                  Mansion
                   1
                   6
                   7
                  10
                  25
                   49
               
               
                  River Farm
                  
                  
                  12
                  
                  12
                   24
               
               
                  Mudyhole
                  
                  
                   7
                  
                   4
                   11
               
               
                  Doguerun
                  
                  
                   5
                  
                  10
                   15
               
               
                  Union Farm
                  
                  
                  15
                  
                   6
                   21
               
               
                  James Anderson
                  
                  
                   2
                  
                  
                    2
               
               
                  Mill & Distillrey
                  
                  
                   1
                  
                  
                    1
               
               
                  
                   1
                   6
                  49
                  10
                  57
                  123
               
               
                  
                  Cattle,
                  Calves,
                  Total
                  Sheep
                  Lambs
                  Total
               
               
                  Mansion
                   16
                   3
                   19 
                  12 
                   4 
                  16 
               
               
                  River Farm
                   83
                  14
                   97 
                  195 
                  82 
                  277 
               
               
                  Mudyhole
                   33
                   3
                   36 
                  49 
                  19 
                  68 
               
               
                  Doguerun
                   67
                   7
                   74 
                  134 
                  41 
                  175 
               
               
                  Union Farm
                   65
                   2
                   67 
                  111 
                  33 
                  144 
               
               
                  James Anderson
                   15
                   9
                   24 
                  
                  
                  
               
               
                  Mill & Distillry
                    2
                   1
                    3 
                  
                  
                  
               
               
                  
                  281
                  39
                  320 
                  501 
                  179 
                  680 
               
            
